—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered November 8, 1995, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On August 17, 1994, police officers responded to a report of a domestic dispute at 135 Mills Road in the Town of Montgomery. After speaking to the defendant’s live-in companion, State Police investigators were summoned to the scene. Upon searching the property, the police discovered components of a homemade bomb including a detonator (which subsequently exploded upon testing conducted by two bomb experts) and two jars filled with an explosive mixture of ammonium nitrate and fuel oil, commonly known in the explosives industry as ANFO. Books on how to make homemade bombs, which the defendant admitted belonged to him, were also recovered. Viewing the evidence adduced at trial in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The defendant’s remaining contentions are without merit. Rosenblatt, J. P., Ritter, Altman and Florio, JJ., concur.